THEATTOIWEY                 GENERAL
                            OF   ~XAS




Honorable Geo. H. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Mr. Sheppard:                 Opinion No. O-6322
                                   Re: Expenses provided for under Article
                                        2609, Revised Civil Statutes cannot
                                        in any event be paid from the General
                                        Maintenance and Contingent Expense
                                        Appropriation made to the A.&M.
                                        College.
               Your letter of April 24, 1945, which is copied below, has
been given our careful consideration:
               "Article   2609,
                              R.C.S.,   1925 provides:
               "'There shall be maintained and instructed
     at said college annually free of charge to them t_hree
     students ..... , The Comptroller on proper vouchers being
     filed in his office by the directors, is authorized to
     draw his warrant on the State Treasurer against any appro-
     priation made for such purpose.' Emphasis supplied.
               "There is no specific appropriation now
     available for such urpose unless the appropriation made
     to the A. & M.-77-n&r   n the General Appropriation Bill
     can be used for such urpose. The General Maintenance
     Appropriation fos     b    ollege for the biennium end-
     ing August 31, 1945, reads as follows:

                                                 For the     For the
                                                  Year        Year
                                                  1943        1345
               "General maintenance, includ-
ing supplies, material, labor, equipment,
traveling and contingent expenses               $108,033    $1zJ3,:130’
               "I shall thank you to advise this department
     whether or nst expenses incurred under Article 2609 may
     be paid from the General Maintenance and Contingent
     Expense Appropriation nsde t: the A. & M. College in the
     biennial appropriation bill.'
               Under the specific provisions of said Article 2609, you are
not authorized tolay any of said expenses until and/or unless the Legisla-
ture has "Made for such purpose" a specific appropriation.
Honorable Oeo. H. Sheppard - Page 2                           O-6322



YOU state in your letter that no such appropriation has been made; that
the only possible item from which it could be paid would be that for General
Maintenance and Contingent Expense, etc. It Is our opinion that this
specific appropriation would not and does not authorize you to pay any ex-
penses incurred by students, under the provisions of Article 2609.
               We are not, of course, passing upon the constitutionality
of said Article, or whether the Legislature could, If it desired, make such
appropriation.
                                       Very   truly yours
                                       ATTORNEY GENERAL OF TEXAS

                                       By s/ Geo. W. Barcus
                                             Geo. W. Barcus
                                             Assistant
GWB-MR-WC

APPROVED MAY 3, 1945
s/ Carlos C.AShley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee by s/BwB   Chairman